DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 5-6, claim 5 recites “. . . wherein the inorganic compound particles are orientated in a direction along a surface of the acoustic lens.”  This recitation is unclear and vague whether “the inorganic compound particles are orientated first for all of the inorganic compound particles of Claim 1 or some part or a majority of the particles.  Second is the direction any direction whether vertical, horizontal, diagonal to any surface of the acoustic lens whether a convex or flat surface?  For these reasons the claim is indefinite.     
Claim 6 recites “. . . wherein gradients of the inorganic compound particles with respect to the surface are 0° or more and 45° or less.  This recitation is unclear and vague whether “the surface” is the same or different from “a surface of the acoustic lens or is for a surface of the inorganic compound particle.  Also this recitation lacks antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0063616, Adachi et al (hereinafter “Adachi”) in view of U.S. 2005/0070801, Yamashita et al. (hereinafter “Yamashita”) further in view of U.S. 2008/0098816, Yamashita et al (hereinafter “Yamashita 2”) evidenced by JP 2598829, Matsushita Electric Industrial Co. and further evidenced by the article entitled “Direct Growth of Freestanding ZnO Tetrapod Networks for Multifunctional Applications in Photocatalysis, UV Photodetection, and Gas Sensing, Mishra et al, ACS Applied Materials & Interfaces 7, 14303−14316 (June 2015), hereinafter “Mishra”). 
For JP2598829 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Matsushita”.  
Regarding Claims 1-4 and 7-8, Adachi discloses in the entire document particularly in the abstract, ¶s 0022-0027, 0032-0033, 0035, 0042-0043, 0073, 0092-0093, 0106-0107, 0121 and claims 21-22 an ultrasonic wave endoscope apparatus {reading on pending Claim 8} having an ultrasonic transducer comprising a transducer element, which includes a piezoelectric resonator oscillating in order to emit an ultrasonic wave and one or more acoustic matching layer(s), and an acoustic lens, wherein a gap area between the adjacent transducer elements is filled with the same constituent material as that of the acoustic lens.  From ¶s 0022-0027, the ultrasonic transducer is also configured in a manner such that a constituent material of the acoustic lens is a gradient material.  The ultrasonic transducer is also configured in a manner such that the gradient material is a dispersing inorganic fine particulate powder in a silicone resin, with the filling density of the inorganic fine particulate powder decreasing with the direction from an oscillation generation surface of the piezoelectric element to the bordering surface between the acoustic lens and acoustic matching layer.  The inorganic fine particulate powder includes at least one of the following: tungsten, tungsten oxide, aluminum oxide and zirconium oxide particulates, each of which has a hollow structure and a smaller specific gravity than a silicone resin, are dispersed in the silicone resin for the gradient material with the filling density of the inorganic fine particulate powder decreasing with the direction from an oscillation generation surface of the piezoelectric element to the bordering surface between the acoustic lens and acoustic matching layer.  The inorganic compound component includes at least one of the following: silicone, titanium, and zirconium.  From ¶ 0073 the ultrasonic transducer integrally forms an acoustic lens and a groove-filling material by using the same material.  From ¶s 0102-0107 the hollow particulates are also dispersed in a gradual gradient from the lower part to upper part of the element so as to avoid a rapid change of the dispersion density, because a rapid change of the dispersion density causes such a part to become a boundary face resulting in reflecting an ultrasonic wave.  Also non-hollow particulates (e.g., content-filled particulates) rather than hollow particulates are used in as Fig 9 at 16.  From ¶s 0092-0093 a layer of a protective film is on the boundary face between a silicone resin and an element. Comparably, a (third) embodiment is configured to cover the surface of a silicone resin, that is, the acoustic lens/external cover 2, with a protective film, thereby preventing a penetration of a disinfectant or vapor into the silicone resin.  From 0121 a primer-treated joined layered body is fixed to a mold 21, followed by pouring a resin precursor, which covers parts of the acoustic lens, groove filling, and external surface, and curing the resin precursor (refer to FIGS. 11D and 11E).  The resin precursor comprises a silicone elastomer precursor and a dilute solvent.  A product named "ELASTOSIL" produced by Wacker Asahikasei Silicone Co., Ltd. is used as the silicone elastomer (i.e., the silicone resin){ reading on silicone rubber of pending claim 1}, while a product named “ISOPAR E” (sold by Exxon Mobile Chemicals) is used as the dilute solvent.  The above described process forms the acoustic lens/external cover 2.  
However Adachi disclosing an endoscope acoustic lens of a base material composed of silicone rubber and inorganic compound particulates does not expressly disclose that the inorganic compound particulates are plate-like shaped and dispersed in the silicone rubber acoustic lens where the silicone rubber is the main component as in pending Claim 1 with a particular part by mass of inorganic particles as in pending Claim 7 and a particular average particle size of pending Claim 2. 
Yamashita is directed as is Adachi to acoustic lens for ultrasonic apparatus as disclosed in the abstract and ¶s 0003, 0057-0064 an acoustic lens composition with an ultrasonic probe and ultrasonic diagnostic apparatus, where the composition comprises more preferably 50 wt % or more. of silicone rubber and more preferably 20 to 55 wt % of a zinc oxide powder {reading on pending Claim 4}, and suppresses ultrasonic attenuation, and has superior molding properties.  Adachi evidences at ¶ 0007 that an ultrasonic endoscope is an ultrasonic probe for diagnostic methods.  From ¶ 0057 the silicone rubber is a material having a siloxane bond, which is an Si--O bond, as a molecular skeleton. For example, as the silicone rubber, a material containing dimethylpolysiloxane as a main component {reading on diorganopolysiloxane or pending Claim 1}, or the like can be used.  From ¶ 0061 the surface of the zinc oxide powder can be coated with a silicone resin such as methicone, dimethicone, i.e. silicone like polydimethylsiloxane, or the like in a coating amount of preferably 1 to 10 wt % with respect to the zinc oxide powder for possible further suppress attenuation of an ultrasonic wave and further improve the molding properties.  The acoustic lens composition permits to contain 30 wt % or less of a silica (SiO2) powder.  The average particle diameter of the silica powder is preferably 50 nm or less.  This silica powder has a function of increasing the strength of an acoustic lens having the composition.  {Given the 50 wt% or more of silicone rubber and the silicone resin coating the amount of silicone rubber and diorganopolysiloxane in the acoustic lens is a main component reading on pending Claim 1.}  {Also given the amount of zinc oxide powder as an inorganic compound particulate or particle of 20 to 55 wt% of the acoustic lens, this amount reads on pending Claim 7 because the silicone rubber can be a wt% of 100 minus the wt% of inorganic compound so on a parts basis of 100 of silicone rubber the 20 to 55 wt% zinc oxide powder particles is 20 x100/100 to 55 x100/100 = 20 to 55 parts which is with the range of 1 part by mass or more to 100 parts by mass or less}.  Alternatively the parts by mass of zinc oxide particles or inorganic particles overlaps that of pending Claim 7.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶ 0060 the zinc oxide powder preferably has an average particle diameter of 200 nm or less and the average particle size of the zinc oxide powder is more preferably 1 to 100 nm, and most preferably, 10 to 50 nm. Note that the average particle size can be calculated by using the value of the specific surface area (m2/g) of a powder to be measured by assuming that each particle is spherical.  {Such a range is within the range of 10 nm or more and 30 µm or less of pending Claim 2}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have an ultrasonic endoscope acoustic lens of silicone elastomer or rubber used with inorganic particulate, as afore-described, where from Yamashita the silicone rubber as a main component with inorganic particles of zinc oxide and silica dispersed therein is substituted for or used with the silicone of Adachi because both have the same purpose of an acoustic lens for ultrasonic apparatus in accordance with MPEP § 2144.06, where from Yamashita the inorganic compound particles are in the amount of 20 to 55 parts per 100 parts of silicone rubber and have an average particle size of 200 nm or less motivated to suppress ultrasonic attenuation, and have superior molding properties as for pending Claims 1-2, 4 and 7-8.  Furthermore the combination of Yamashita with Adachi has a reasonable expectation of success for one skilled in the art of silicone chemistry uses because both Yamashita and Adachi have an acoustic lens of silicone used with inorganic compound particles for ultrasonic apparatus.    
However Adachi as modified does not expressly disclose the inorganic compound particles are plate-like shaped.     
Yamashita 2 is directed to as is Adachi as modified to an ultrasonic probe with an acoustic lens as disclosed in the abstract and at ¶s 0030-0039 and Figs. 4-5 for an ultrasonic probe comprising an acoustic lens formed to cover at least a surface of an acoustic matching layer of each channel with an acoustic backing layer made of a composite resin material including a resin and a plurality of bonded fibers contained the resin, each of the bonded fibers being formed of a plurality of zinc oxide fibers bonded to each other at one edge portions and extending in different directions in the other edge portions, the composite resin material exhibiting an acoustic impedance of 1.3 to 6 MRayls at 25ºC.  A plurality of channels are arranged on the acoustic backing layer with space, each channel having a piezoelectric element and an acoustic matching layer formed on the piezoelectric element, and acoustic lens.  From ¶s 0030-0038 the acoustic lens is formed to cover the surface of the acoustic matching layer of each channel, where the acoustic lens is formed of a mixed material prepared by adding an inorganic filler to, for example, a silicone rubber.  The mixed material noted above exhibits an acoustic impedance of 1.3 to 1.7 MRayls at 25ºC.  The acoustic backing layer is made of a composite resin material including resin such as silicone rubber and a plurality of bonded fibers contained in the resin.  Each of the bonded fibers is formed of a plurality of zinc oxide fibers bonded to each other at one edge portions and extending in different directions in the other edge portions. The composite resin material exhibits an acoustic impedance of 1.3 to 6 MRayls at room temperature of 25ºC.  From ¶s 0032-0037 the zinc oxide fiber boded to each other particularly is a tetrapod-shaped bonded fiber consisting of four zinc oxide fibers bonded to each other at one edge portions and extending in different directions in the other edge portions.  The zinc oxide fiber constituting the bonded fiber to have a diameter not larger than 10 µm, preferably 1 to 10 µm, and a length at least 5 times as much as the diameter.  It is desirable for the bonded fibers to be contained and dispersed in the resin in an amount of 3 to 20% by volume based on the total amount of the resin and the bonded fibers so that for improving sufficiently the mechanical strength the acoustic backing layer formed of the composite resin material and for improving the effects on the heat dissipating properties, high acoustic attenuation factor, and reduction of the acoustic velocity. It is acceptable for the composite resin material to further contain particles having, for example, an average particle diameter of 2 to 15 µm and made of, for example, metal tungsten, tungsten oxide, metallic tantalum, metallic iron or iron oxide, {i.e. inorganic compound particles}.  Fig 4 shows the zinc oxide tetrapods with surfaces and ends.  FIG. 5 shows the bonded fibers 22 each consisting of a plurality of zinc oxide fibers bonded to each other at one edge portions and extending in different directions in the other edge portions are dispersed in the resin 21 together with the particles 24 having an average particle diameter of 2 to 15 µm.  Incidentally, the reference numeral 23 shown in FIG. 5 denotes a piece of fiber broken from the bonded fiber 22 in the process of manufacturing the acoustic backing layer from the composite resin material. It is acceptable for the fiber pieces 23 to be contained in an amount not larger than 30% by volume based on the amount of the bonded fibers contained in the resin 21.  If the amount of the fiber pieces 23 exceeds 30% by volume, the acoustic attenuation factor tends to be lowered.  Mishra evidences in the abstract and page 14305 § Results and Discussion  and Figures 1-2 zinc oxide tetrapods (ZnO-T), which exhibit three-dimensional (3D) shapes with different types of morphologies of ZnO tetrapods and their networks synthesized by the FTS approach investigated in detail by SEM, as shown in Figures 1 and 2.  In FTS experiments, the temperature and duration were changed to control the morphology of the ZnO-T nanoarms.  In sample set 1, grown at 900 °C for 30 min, tetrapods consist of uniform hexagonal cylindrical arms with narrowing cylindrical hexagonal flat tips (see SEM images in Figure 1a−c).  SEM images corresponding to sample set 3, tetrapod networks synthesized at 900 °C for 90 min, are shown in Figure 2a−c with increasing magnification. The SEM results demonstrate that the grown tetrapods exhibit a morphology similar to that presented in Figure 1a−c.  However, the main difference in this case is that the tetrapods self-assemble and form interconnections with each other, thus leading to formation of an interconnected tetrapod network. Fig 2c shows the flat hexagonal sides of the tetrapod.  {Given such flat ends and hexagonal sides of the tetrapods, the tetrapods are plate-shaped in that when they have three of various orthogonal axes of the particle are used to measure external dimensions in direction of the axes, a direction in which the minimum dimension is obtained is referred to as "thickness direction." and a shape in which an average external dimension in the directions of two arbitrary axes perpendicular to the thickness direction is greater than the external dimension in the "thickness direction.  Thus the hexagonal flat ended zinc oxide tetrapods read on plate-like shaped.}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with 2144.06   Art Recognized Equivalence for the Same Purpose [R-6] COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE >  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the zinc oxide particles of Adachi as modified by Yamashita in the acoustic lens has the purpose of suppressing ultrasonic attenuation for ultrasonic diagnostic apparatus.  The zinc oxide tetrapods of Yamashita 2 in the backing layer used with acoustic lenses has the purpose of acoustic impedance with some pieces for having acoustic attenuation for acoustic impedance of 1.3 to 6 like for the acoustic lens as in the backing layer for ultrasonic diagnostic apparatus.  Given this similar purpose the zinc tetrapods of Yamashita 2 can be substituted for or used with the zinc oxide particles of Adachi modified by Yamashita.   
Matsushita evidences in the abstract tetrapod-shaped zinc oxide whisk with an aspect ratio of 10 to 10,000, a fiber diameter of 0.1 to 100 μm, and a specific resistance of 10 to 10 5 Ω -cm for a radio wave absorber.  {Given such evidence of aspect ratio for zinc oxide tetrapods, the tetrapods of Yamashita 2 inherently or implicitly have the aspect ratio of 10 to 10,000 as zinc oxide tetrapods.  In accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and in accordance with MPEP §2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This range of aspect ratio for zinc tetrapods overlaps that of pending Claim 3.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Adachi as modified to have an ultrasonic endoscope acoustic lens of silicone elastomer or rubber used with inorganic particulate, where the silicone rubber is a main component with inorganic particles of zinc oxide and silica dispersed therein,  where the inorganic compound particles are in the amount of 20 to 55 parts per 100 parts of silicone rubber and have an average particle size of 200 nm or less, as afore-described, where from Yamashita 2 the zinc oxide tetrapods with their flat plate-like shape are substituted for or combined with the zinc oxide particles of Adachi as modified with the similar purpose of the zinc oxide materials motivated to suppresses ultrasonic attenuation, and have superior molding properties as for pending Claims 1-2, 4 and 7-8.  Furthermore the combination of Yamashita 2 with Adachi as modified with Yamashita has a reasonable expectation of success for one skilled in the art of silicone chemistry uses because both Yamashita 2 and Adachi as modified have an acoustic lens of silicone used with inorganic compound particles of zinc oxide for ultrasonic apparatus.   
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787